Citation Nr: 0824717	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to December 
1988 and from September 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 2008 order of the United States 
Court of Appeals for Veterans Claims (CAVC), which granted a 
joint motion for partial remand and vacated the Board's July 
2006 decision denying entitlement to service connection for 
PTSD. 


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  No credible evidence supports any of the events 
indentified by the veteran as her inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b).  The veteran's service records show that 
she was an administrative specialist and nothing in those 
records indicate that she was ever engaged in combat with the 
enemy.  The Department of Defense issued a DD-215 in May 2006 
to amend the veteran's service records.  The records were 
amended to recognize the veteran's service in support of 
Operation Desert Shield.  Because that service was 
administrative, the veteran is not entitled to the 
presumption of 38 C.F.R. § 3.304(f)(1).

There is no credible evidence supporting the existence of an 
inservice stressor.  Each time the veteran explains what the 
inservice stressor is, the narrative is different.  In one 
account, the veteran is the person who is hyperventilating 
during a SCUD missile attack whereas in another attack, it is 
her roommate who hyperventilates.  In one account, she says 
she had a psychotic attack during a training exercise in the 
U.S., where in another account, her psychotic attack occurred 
during an actual situation in Saudi Arabia where she was 
required to wear a gas mask.  Therefore, it is not entirely 
clear what the claimed inservice stressor exactly was.

The Court has ordered the Board to adequately explain why the 
two lay statements of fellow soldiers have been given little 
weight.  The statements from A. Harmon and O. Moore do not 
corroborate any inservice stressors.  Harmon states that the 
veteran was hospitalized several times after service for 
psychological illness.  Moore states that the veteran 
suffered symptoms in service to include nervousness, 
inability to concentrate and perform duties, fatigue, and 
extreme depression.  While these statements do show that the 
veteran suffered psychological problems during service and 
received treatment for those problems after Operation Desert 
Storm, they do not address any inservice stressors or 
necessarily lead to a diagnosis of PTSD.

No medical evidence shows that the veteran has ever been 
diagnosed with PTSD.   The veteran's medical records range 
from August 1992 to April 2007. They contain diagnoses of 
schizoaffective disorder, paranoid schizophrenia, major 
depressive episodes with psychotic features, and psychosis 
(not otherwise specified).  None of those medical records 
show any diagnosis of PTSD.

In fact, there is medical evidence showing that the veteran 
does not have PTSD.  At the veteran's June 1999 mental 
disorder examination, various psychological tests were 
administered, including the Mississippi Combat Scale for 
Post-Traumatic Stress Disorder (MISS) test.  In analyzing the 
test results, the VA examiner found that the veteran had 
significant exaggeration of symptoms and tended to endorse 
improbable symptoms.  Her MISS test score was midway between 
the means of those groups identified as diagnosed with PTSD 
and those diagnosed with mixed psychiatric disorders.  Given 
the response style noted above, the VA examiner concluded 
that her score should probably be characterized as belonging 
to the latter and not the former distribution.  Thus, the 
only examiner to actually pursue whether the veteran had 
PTSD, did not diagnose PTSD.

There are places in the record where PTSD is mentioned in 
treatment notes.  In the April 2005 psychiatry note from the 
Lafayette VA Clinic, there is a note that a diagnosis of PTSD 
was made per the patient.  Similarly, a psychologist in March 
2005 noted a diagnosis of PTSD by history.  And one entry in 
November 2004 indicates an active problem of PTSD.  But 
information provided by the veteran and merely recorded by a 
medical examiner is not competent medical evidence of PTSD.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish service connection).

The veteran claims that the March 2003 letter from a doctor 
with the Center for Psychiatric and Addictive Medicine 
supports her contention that she has a current diagnosis of 
PTSD.  That letter, however, does not indicate that its 
author made such a diagnosis; the doctor appears to be 
speaking of the veteran's history before she was treated 
there.  But even if it could be read as a PTSD diagnosis, it 
would not be competent evidence of PTSD.  To establish 
service connection for PTSD, a medical diagnosis must conform 
to the diagnostic criteria from DSM-IV.  See 38 C.F.R. §§ 
3.304(f) and 4.125(a).  Since that doctor did not indicate 
that she followed the DSM-IV criteria, her opinion is not 
sufficient to establish a current diagnosis of PTSD.

The Court has ordered the Board to obtain a medical opinion 
from a qualified expert or explain adequately why, in light 
of McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006), and the 
language of 38 U.S.C.A. § 5103(A) and 38 C.F.R. 
§ 3.159(c)(4)(i), the appellate is not entitled to such 
assistance.  The Board finds that the criteria for ordering a 
medical opinion or examination is not met in this case.  The 
VA must provide a medical examination or opinion when there 
is (1) competent evidence of a current disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, (3) an indication that the disability 
may be associated with the veteran's service, (4) 
insufficient competent medical evidence to make a decision on 
the claim.  See 38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159; 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  In this 
case, there is no credible supporting evidence that the 
claimed in-service stressor actually occurred.  Without this 
essential element, a service connection claim for PTSD cannot 
succeed.  Ordering a medical examination would be futile.  
Also, there is already sufficient competent medical evidence 
in the record to make a decision on the claim.  Thus, the 
claim must be denied.

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and her 
representative, if any) of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the May 
2003 Statement of the Case. It described the evidence 
necessary to substantiate a service connection claim for 
PTSD, identified what evidence VA was collecting, and 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing her claim.

Although that letter did not explicitly ask the veteran to 
send VA whatever evidence she had pertaining to the claim, 
this veteran was not prejudiced because the letter asked the 
veteran to send information describing additional evidence or 
the evidence itself to the address at the top of the letter.  
In addition, a May 2000 letter to the veteran had explained 
that if there was any evidence that the veteran wanted VA to 
consider she should provide it to VA.  The veteran then did 
so.

The April 2003 letter did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a PTSD disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by that omission, 
however, because service connection was denied, rendering 
moot all issues relating to rating criteria and the effective 
date of an award.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met its duty to assist the veteran by obtaining 
the service medical records that were available, the medical 
records that the veteran had authorized VA to obtain, and by 
providing a hearing so that the veteran could give sworn 
testimony.  VA did not order a medical examination for PTSD 
for the reasons discussed above.

VA was unable to obtain the service medical records that 
pertain to the veteran's overseas service.  VA repeatedly 
requested those records from the National Personnel Records 
Center, the veteran's Reserve unit, and Army Reserve 
Personnel Management Center.  VA also sought treatment 
records from VA medical facilities.  The custodians at these 
Government offices indicated that the records were not 
available.  VA notified the veteran that it could not obtain 
these records.  VA also asked the veteran to supply the 
missing records if she had them.  38 U.S.C.A. § 5103A(b)(2).  
Where a Federal agency has advised VA that the requested 
records do not exist or that the custodian does not have 
them, VA may conclude that further efforts to obtain the 
records would be futile and may end its efforts to locate 
them.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(c)(2).  
VA has met its duty to assist the veteran in obtaining 
evidence to support her claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


